Exhibit 10.1
Amendment No. 4
to
Second Amended and Restated Loan Agreement
Among
Certain Lenders,
HSBC Bank USA, National Association, As Administrative Agent
And
MOOG INC.
     This Amendment No. 4 dated as of June 26, 2009 (“Amendment”) to the Second
Amended and Restated Loan Agreement dated as of October 25, 2006, as amended by
Amendment No. 1, Amendment No. 2 and Amendment No. 3 thereto dated as of
March 30, 2007, as of July 27, 2007 and as of March 14, 2008, respectively
(collectively, the “Agreement”) is entered into by and among MOOG INC., a New
York business corporation (“Borrower”), certain lenders which are currently
parties to the Agreement (“Lenders”), and HSBC BANK USA, NATIONAL ASSOCIATION, a
bank organized under the laws of the United States of America, as administrative
agent for the Lenders (“Administrative Agent”).
RECITALS
     A. Borrower has requested, and Administrative Agent and the Lenders have
agreed to make certain modifications to the Agreement, including but not limited
to, revising the definitions of Alternate Base Rate and Consolidated EBITDA,
modifying the matrix used to determine the Applicable Margin and the Applicable
Commitment Fee Rate, changing certain of the Financial Covenants and
establishing a new financial covenant, changing the current restrictions on
subordinate Indebtedness, designating foreign exchange contracts that will
benefit from the Collateral and the Guaranty, and making certain other
clarifying modifications, all as set forth in this Amendment.
     B. The Borrower and each of the Guarantors will benefit from the
modifications set forth herein.
     C. The Administrative Agent and the Lenders are agreeable to the foregoing
to the extent set forth in this Amendment and subject to each of the terms and
conditions stated herein.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
set forth herein, and of the loans or other extensions of credit heretofore, now
or hereafter made by



--------------------------------------------------------------------------------



 



-2-

the Lenders, to, or for the benefit of the Borrower and its Subsidiaries, the
parties hereto agree as follows:
     1. Definitions. Except to the extent otherwise specified herein,
capitalized terms used in this Amendment shall have the same meanings specified
in the Agreement.
     2. Modifications to the Agreement.
          (a) The matrix set forth in the existing definition of “Applicable
Commitment Fee Rate” set forth in Section 1.1 is deleted and the following new
matrix is added in its place:

          Level   Leverage Ratio   Commitment Fee
1
  Greater than 3.50 to 1.0   50 bps
2
  > 3.25 to 1.0 but ≤ 3.50 to 1.0   35 bps
3
  > 2.75 to 1.0 but ≤ 3.25 to 1.0   35 bps
4
  > 2.25 to 1.0 but ≤ 2.75 to 1.0   30 bps
5
  > 1.75 to 1.0 but ≤ 2.25 to 1.0   25 bps
6
  > 1.25 to 1.0 but ≤ 1.75 to 1.0   20 bps
7
  ≤ 1.25 to 1.0   20 bps

          (b) The matrix set forth in the existing definition of “Applicable
Margin” set forth in Section 1.1 is deleted and the following new matrix is
added in its place:

              Level   Leverage Ratio   ABR Option   Libor Rate Option
1
  Greater than 3.50 to 1.0   200 bps   300 bps
2
  > 3.25 to 1.0 but ≤ 3.50 to 1.0   150 bps   250 bps
3
  > 2.75 to 1.0 but ≤ 3.25 to 1.0   125 bps   225 bps
4
  > 2.25 to 1.0 but ≤ 2.75 to 1.0   100 bps   200 bps
5
  > 1.75 to 1.0 but ≤ 2.25 to 1.0   75 bps   175 bps
6
  > 1.25 to 1.0 but ≤ 1.75 to 1.0   50 bps   150 bps
7
  ≤ 1.25 to 1.0   0%   100 bps



--------------------------------------------------------------------------------



 



-3-

          (c) The existing definitions of “ABR” or “Alternate Base Rate”,
“Consolidated EBITDA” “Designated Hedge Agreement” and “Hedge Agreement” set
forth in Section 1.1 are deleted and the following new definitions are added in
their place:

      “ABR” or “Alternate Base Rate” — for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the greatest of (i) the
Prime Rate, (ii) the Federal Funds Effective Rate from time to time in effect
plus 0.5%, or (iii) the 30-Day Libor Rate on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00%. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the 30-Day Libor Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the 30-Day Libor Rate, respectively.         “Consolidated EBITDA” — for
any period, an amount equal to (i) the sum of the amounts for such period of
(A) Consolidated Net Income, (B) Consolidated Interest Expense, (C) provisions
for taxes based on income, (D) total depreciation expense, (E) total
amortization expense, (F) other non-cash items reducing Consolidated Net Income
and (G) non-cash stock related expenses minus (ii) other non-cash items
increasing Consolidated Net Income for such period plus (iii) any restructuring
charges incurred in calendar year 2009 not to exceed $17,000,000, to the extent
deducted in computing Consolidated Net Income. Notwithstanding anything to the
contrary in this definition, for purposes of computing the Leverage Ratio, Net
Senior Debt Ratio and the Interest Coverage Ratio hereunder, or in connection
with any pro-forma calculation required by this Agreement, the term
“Consolidated EBITDA” shall be computed, on a consistent basis, to reflect
purchases and acquisitions by Permitted Acquisition or otherwise made by
Borrower and the Subsidiaries during the relevant period as if they occurred at
the beginning of such period, and Borrower, during the twelve (12) month period
following the date of any such acquisition may include in the calculation hereof
the necessary portion of the adjusted historical results of the entities
acquired in acquisitions that were achieved prior to the applicable date of the
acquisition for such time period as is necessary for Borrower to have figures on
a trailing four fiscal quarter basis from the date of determination with respect
to such acquired entities.         “Designated Hedge Agreement” — any Hedge
Agreement to which Borrower or any of its Subsidiaries is a party and as to
which a Lender is a counterparty, so that such Lender, to the extent of such
Lender’s credit exposure under such Hedge



--------------------------------------------------------------------------------



 



-4-

      Agreement, will be entitled to share in the benefits of any Guaranty and
the Security Documents to the extent any such Guaranty and Security Documents
include obligations under Designated Hedge Agreements in the obligations secured
or guarantied thereby.

      “Hedge Agreement” — an interest rate swap, cap or collar agreement, or any
arrangement similar to any of the foregoing between Borrower and any Lender
relating to any Indebtedness under this Agreement, each as providing for the
transfer or mitigation of interest rate risk either generally or under specific
contingencies, or any foreign currency exchange agreement or similar arrangement
between Borrower or any of its Subsidiaries and any Lender, each as providing
for the transfer or mitigation of foreign currency risk either generally or
under specific contingencies.

          (d) In Section 1.1 entitled “Definitions”, the following new
definitions are added in the appropriate alphabetical locations:

      “30-Day LIBOR Rate” — the reserve adjusted rate of interest per annum
determined by the Administrative Agent to be applicable to a 30-day interest
period appearing on Reuters Screen LIBOR01 Page or such other substitute page
that displays such rate or another alternate source selected by the
Administrative Agent to determine such rate in an amount approximately equal to
the amount of the applicable ABR Loan.

      “Amendment No. 4” — the Amendment No. 4 dated as of June 26, 2009 by and
among Borrower, the Administrative Agent and the Lenders, amending this
Agreement.         “Consolidated Net Senior Debt” — as of any date of
determination, Indebtedness (other than Subordinated Indebtedness) of the
Borrower and all Subsidiaries (determined on a Consolidated Basis without
duplication in accordance with GAAP) less aggregate net cash balances of
Borrower and all Subsidiaries.         “Net Senior Debt Ratio” — as of any date
of determination, the ratio of (i) Consolidated Net Senior Debt as of the last
day of the fiscal quarter of Borrower ending on the date of determination, to
(ii) Consolidated EBITDA for the four consecutive fiscal quarters then ended.  
      “Subordinated Indebtedness” — at a particular date, without duplication,
any Indebtedness for which the Borrower or any



--------------------------------------------------------------------------------



 



-5-

      Subsidiary is directly and primarily liable that is expressly subordinated
in right of payment to the payment of all Indebtedness of the Borrower incurred
under and in compliance with the terms of the Credit Agreement and the Loan
Documents on a basis substantially equivalent to the subordination under the
Current Indentures (as defined in section 7.1(f) hereof).

          (e) Section 5.2(c) entitled “Reporting Requirements” is revised to
replace the existing period at the end thereof with a comma, and to add “and
6.5” at the end of such subsection.
          (f) Section 6.3 entitled “Leverage Ratio” is deleted and the following
is added in its place:

      “6.3 Leverage Ratio. Assure that as of the end of each fiscal quarter of
Borrower ending after the date of Amendment No. 4, the Leverage Ratio does not
exceed 4.0 to 1.0.”

          (g) A new Section 6.5 entitled “Net Senior Debt Ratio” is added as
follows:

      “6.5 Net Senior Debt Ratio. Assure that as of the end of each fiscal
quarter of Borrower ending after the date of Amendment No. 4, the Net Senior
Debt Ratio does not exceed 2.75 to 1.0.”

          (h) The existing Section 7.1(e) entitled “Other Indebtedness” is
deleted and replaced with the following:

      “(e) Other Indebtedness. Other secured or unsecured Indebtedness of the
Borrower and its Subsidiaries to the extent not permitted by any of the
foregoing clauses and clause (f) below, provided that (i) no Default or Event of
Default shall then exist or immediately after incurring any of such Indebtedness
will exist, (ii) the Borrower and any Subsidiary shall be in compliance with the
financial covenants set forth in Sections 6.1, 6.2, 6.3 and 6.5 both immediately
before and after giving pro forma effect to the incurrence of such Indebtedness,
and (iii) the aggregate principal amount of all such other Indebtedness
outstanding at any time shall not exceed $100,000,000; and provided further,
that the aggregate principal amount of all such other Indebtedness outstanding
at any time which is secured Indebtedness shall not exceed $75,000,000.”

          (i) In Section 7.1 entitled “Indebtedness”, a new Subsection (f) is
added as follows:

      “(f) Additional Subordinated Indebtedness. Unsecured Subordinated
Indebtedness (in addition to the Indebtedness under the Subordinated Indenture
and the Second Subordinated



--------------------------------------------------------------------------------



 



-6-

      Indenture (collectively, the “Current Indentures”)) on terms and
conditions not materially more restrictive than under the Current Indentures or
otherwise acceptable to the Administrative Agent and provided that (i) no
Default or Event of Default is then in existence or would be caused by the
issuance of such additional Subordinated Indebtedness, (ii) no principal
payments under such additional Subordinated Indebtedness shall be due prior to
six months after the scheduled maturity date of the Notes and (iii) in the
indenture or other document pursuant to which the additional Subordinated
Indebtedness is issued, all Indebtedness under and in compliance with the terms
of this Agreement is denominated and defined as “Senior Debt” and “Designated
Senior Debt” as in the Current Indentures (or terms similar thereto and approved
by the Administrative Agent).”

          (j) In Section 7.3 entitled “Investments and Guaranty Obligations”, a
new clause (iv) is added to subsection (c) as follows:

      “or (iv) of a Foreign Subsidiary (which is not a Guarantor) or a
Non-Material Subsidiary (which is not a Guarantor) in any other Foreign
Subsidiary or Non-Material Subsidiary, made in the ordinary course of business”

          (k) In Section 7.3 entitled “Investments and Guaranty Obligations”,
the following provision is added at the end of subsection (e) thereof,

      “provided, however, Investments made by the Borrower or any Subsidiary in
a Subsidiary for the sole purpose of funding the consideration for a Permitted
Acquisition, whether in one or more series of related transactions, shall not be
considered Investments for the purposes of calculating such amount, but rather
shall be included in the calculation of the amount of total consideration for
such Permitted Acquisition under Section 7.8(c) (iv) hereof.”

          (l) In Section 7.4 entitled “Restricted Payments”, the following
clause (iii) is added to subsection (b) as follows:

      “or (iii) any Non-Material Subsidiary may declare and pay or make
Restricted Payments to any other Non-Material Subsidiary.”

          (m) In Section 7.4 entitled “Restricted Payments”, the existing
subsection (d)(ii) is deleted and replaced with the following:

      "(ii) the Borrower will be in compliance with the financial covenants set
forth in Sections 6.1, 6.2, 6.3, 6.4 and 6.5 after giving pro forma effect to
each such cash dividend and stock repurchase.”



--------------------------------------------------------------------------------



 



-7-



          (n) In Section 7.5 entitled “Limitation on Certain Restrictive
Agreements”, the following phrase is added at the end of clause (ix) thereof:

      “restrictions contained in any indenture or other document pursuant to
which any additional Subordinated Indebtedness permitted under Section 7.1(f) is
issued, and”

          (o) In Section 7.8 entitled “Consolidation, Merger, Acquisitions,
Asset Sales, etc.”, subsection (c) is revised to delete the existing clause
(i)(B) thereof and add the following in its place:

      "(B) immediately prior to contracting for or consummating such
acquisition, Borrower is in compliance with Sections 6.1, 6.2, 6.3 and 6.5 of
this Agreement (collectively, the “Financial Covenants”) and Borrower can
demonstrate based on pro-forma projections that Borrower will be in compliance
with the Financial Covenants upon and after consummation of such acquisition,”

          (p) In Section 8.1 entitled “Events of Default”, the existing
subsection (n) is deleted and the following is added in its place:

      "(n) Second Subordinated Indenture and Other Subordinated Indebtedness. If
any event of default shall occur under the Second Subordinated Indenture or any
agreement evidencing any other Subordinated Indebtedness, or any Indebtedness
under this Agreement shall fail to be senior to any Indebtedness under the
Second Subordinated Indenture or any other Subordinated Indebtedness.”

          (q) In Section 8.4 entitled “Application of Certain Payments and
Proceeds”, the following provision is added at the end thereof:

      “Notwithstanding the foregoing, Designated Hedge Agreements shall be
excluded from the application above if the Administrative Agent has not received
written notice thereof from the applicable Lender prior to any such application
of payments and amounts.”

          (r) The existing Exhibit E (form of Compliance Certificate) is deleted
and replaced by Exhibit E to this Amendment.
     3. Reaffirmations.
          3.1 Reaffirmation of Borrower. The Borrower has executed and delivered
the Amended and Restated General Security Agreement dated as of October 25, 2006
as amended, in favor of Administrative Agent (“Borrower GSA”). Borrower hereby
reaffirms, ratifies and confirms the execution and delivery and all of the terms
and provisions of the Borrower GSA, and agrees that the Borrower GSA remains in
full force and effect, is a legal,



--------------------------------------------------------------------------------



 



-8-

valid and binding obligation of Borrower and that the obligations secured
thereunder include, without limitation, all Indebtedness under the Agreement
including, without limitation, Designated Hedge Agreements, as such term has
been modified by this Amendment.
          3.2 Reaffirmation of Guarantors. The Guarantors a party hereto have
executed and delivered the Amended and Restated General Security Agreement dated
as of October 25, 2006, as amended and supplemented, in favor of the
Administrative Agent (“Guarantor GSA”) and the Amended and Restated Continuing,
Absolute and Unconditional Guaranty dated as of October 25, 2006, as amended and
supplemented, in favor of the Administrative Agent (the “Guaranty”). By their
signatures hereto, each Guarantor hereby reaffirms, ratifies and confirms the
execution and delivery and all of the terms and provisions of, as applicable,
the Guarantor GSA and the Guaranty, and agrees that the Guarantor GSA and the
Guaranty remain in full force and effect, are legal, valid and binding
obligations of such Guarantor and that any guaranty, pledge or grant of security
contained therein extends to, and guaranties or provides security for, any and
all Indebtedness under the Agreement including, without limitation, Designated
Hedge Agreements, as such term has been modified by this Amendment.
     4. Limitation on Modifications. The foregoing modifications are only
applicable and shall only be effective in the specific instance and for the
specific purpose for which made, are expressly limited to the facts and
circumstances referred to herein, and shall not operate as (i) a waiver of, or
consent to non-compliance with any other provision of the Agreement or any other
Loan Document, (ii) a waiver or modification of any right, power or remedy of
either the Administrative Agent or any Lender under the Agreement or any Loan
Document, or (iii) a waiver or modification of, or consent to, any Event of
Default or Default under the Agreement or any Loan Document.
     5. Conditions Precedent. The effectiveness of each and all of the
modifications contained in this Amendment is subject to the satisfaction, in
form and substance satisfactory to the Administrative Agent, of each of the
following conditions precedent:
          5.1 Documentation. The parties hereto shall have duly executed and
delivered to the Administrative Agent seventeen (17) duplicate original
signature pages to this Amendment.
          5.2 No Default. As of the effective date of this Amendment, no Default
or Event of Default shall have occurred and be continuing.
          5.3 Representations and Warranties. The representation and warranties
contained in Section 6 hereof and in the Agreement shall be true correct and
complete as of the effective date of this Amendment as though made on such date,
unless they specifically speak as of another date.
          5.4 Fees. Payment by the Borrower to each Lender which timely consents
to, and executes and delivers its signature pages to, this Amendment of an
amendment fee equal to 10 basis points on such Lender’s Commitment, and the
payment by the Borrower to the Administrative Agent of any fees and expenses of
the Administrative Agent in connection



--------------------------------------------------------------------------------



 



-9-

          herewith as provided herein or in any other agreement between the
Borrower and Administrative Agent.
          5.5 Other. The Administrative Agent shall have received such other
approvals or documents as any Lender through the Administrative Agent may
reasonably request, and all legal matters incident to the foregoing shall be
satisfactory to the Administrative Agent and its counsel.
     6. Representations and Warranties of Borrower. The Borrower hereby
represents and warrants as follows:
          6.1 Each of the representations and warranties set forth in the
Agreement is true, correct, and complete on and as of the date hereof as though
made on the date hereof, unless they specifically speak as of another date, and
the Agreement, as modified by this Amendment, and each of the other Loan
Documents remains in full force and effect.
          6.2 As of the date hereof, there exists and will exist no Default or
Event of Default under the Agreement or any other Loan Document, and no event
which, with the giving of notice or lapse of time, or both, would constitute a
Default or Event of Default.
          6.3 The execution, delivery and performance by the Borrower of this
Amendment is within the Borrower’s corporate powers, have been duly authorized
by all necessary corporate action, and do not, and will not, (i) contravene the
Borrower’s certificate of incorporation or by-laws, (ii) violate any law,
including without limitation the Securities Act of 1933, as amended, or the
Securities Exchange Act of 1934, as amended, or any rule, regulation (including
Regulations T, U or X of the Board of Governors of the Federal Reserve System)
order, writ, judgment, injunction, decree, determination or award, and
(iii) conflict with or result in the breach of, or constitute a default under,
any material contract, loan agreement, mortgage, deed of trust or any other
material instrument or agreement binding on the Borrower or any Subsidiary or
any of their properties or result in or require the creation or imposition of
any lien upon or with respect to any of their properties.
          6.4 This Amendment has been duly executed and delivered by the
Borrower and the Guarantors and is the legal, valid and binding obligation of
each of them, enforceable against the Borrower and each of the Guarantors in
accordance with its terms.
          6.5 No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or any other third
party is required for (i) the due execution, delivery or performance by the
Borrower and the Guarantors of this Amendment or any other agreement or document
related hereto or contemplated hereby to which the Borrower or any of the
Guarantors is or is to be a party or otherwise bound, or (ii) the exercise by
the Administrative Agent or any Lender of its rights under the Agreement as
modified by this Amendment. The Agreement, as modified by this Amendment,
constitutes the “Credit Agreement” under the Subordinated Indenture and the
Second Subordinated Indenture.



--------------------------------------------------------------------------------



 



-10-

     7. Other.
          7.1 The Borrower agrees to pay all out-of-pocket expenses of the
Administrative Agent in connection with the negotiation, preparation and
execution of this Amendment including the reasonable fees and disbursements of
counsel to the Administrative Agent.
          7.2 This Amendment may be executed in any number of counterparts and
by the parties hereto on separate counterparts, each of which when so executed
and delivered shall be an original, but all such counterparts shall together
constitute one and the same agreement.
          7.3 This Amendment shall be governed by and construed under the
internal laws of the State of New York, as the same may be from time to time in
effect, without regard to principles of conflicts of laws.
[Signature Pages Follow]



--------------------------------------------------------------------------------



 



 

     The parties hereto have caused this Amendment to be duly executed as of the
date shown at the beginning of this Amendment.

            HSBC BANK USA, NATIONAL
ASSOCIATION, as a Lender, the
Swingline Lender and an Issuing Bank
      By:           Name:   Robert J. McArdle        Title:   First Vice
President     

            HSBC BANK USA, NATIONAL
ASSOCIATION, as Administrative Agent
      By:           Name:   Robert J. McArdle        Title:   First Vice
President     

            MANUFACTURERS AND TRADERS TRUST
COMPANY, as Syndication Agent and as a Lender
      By:           Name:   Mark E. Hoffman        Title:   Vice President     

            BANK OF AMERICA, N.A.,
as Co-Documentation Agent and as a Lender
      By:           Name:   Thomas C. Lillis        Title:   Senior Vice
President     

            JPMORGAN CHASE BANK, N.A.,
as Co-Documentation Agent and as a Lender
      By:           Name:   Michael E. Wolfram        Title:   Vice President   
 

Signature Page to Amendment No. 4 to Moog Second Amended and Restated Loan
Agreement



--------------------------------------------------------------------------------



 



 

            CITIZENS BANK OF PENNSYLVANIA,
as a Lender and as an Issuing Bank
      By:           Name:   Edward J. Kloecker Jr.        Title:   Senior Vice
President     

            BANK OF TOKYO-MITSUBISHI UFJ
TRUST COMPANY, as a Lender
      By:           Name:   Maria Iarriccio        Title:   Vice President     

            SOCIETE GENERALE, as a Lender
      By:           Name:   Milissa Goeden        Title:   Director     

            WELLS FARGO BANK, N.A., as a Lender
      By:           Name:   Thomas J. Grys        Title:   Vice President     

            PNC BANK, NATIONAL ASSOCIATION,
as a Lender
      By:           Name:   Wallace G. Clements        Title:   Vice President 
   

Signature Page to Amendment No. 4 to Moog Second Amended and Restated Loan
Agreement



--------------------------------------------------------------------------------



 



 

            COMERICA BANK, as a Lender
      By:           Name:   Mark Skrzwnski        Title:   Commercial Banking
Officer     

            NATIONAL CITY BANK, as a Lender
      By:           Name:   Susan J. Dimmick        Title:   Senior Vice
President     

            FIFTH THIRD BANK, as a Lender
      By:           Name:   Jim Janovsky        Title:   Vice President     

            NORTHERN TRUST, as a Lender
      By:           Name:   Ashish S. Bhagwat        Title:   Vice President   
 

            FIRST NIAGARA BANK
      By:           Name:   Penny S. Hokanson        Title:   Vice President   
 

Signature Page to Amendment No. 4 to Moog Second Amended and Restated Loan
Agreement



--------------------------------------------------------------------------------



 



 

            MOOG INC., as the Borrower
      By:           Name:   Timothy P. Balkin        Title:   Treasurer     

            Each of the following as Guarantors:

FLO-TORK, INC.
CURLIN MEDICAL INC.
MOOG EUROPE HOLDINGS I LLC
MOOG EUROPE HOLDINGS II LLC
ZEVEX, INC.
VIDEOLARM, INC.
QUICKSET INTERNATIONAL, INC.
CSA ENGINEERING, INC.
      By:           Name:   Timothy P. Balkin        Title:   Treasurer     

Signature Page to Amendment No. 4 to Moog Second Amended and Restated Loan
Agreement



--------------------------------------------------------------------------------



 



EXHIBIT E
COMPLIANCE CERTIFICATE
     The undersigned hereby certifies to the Administrative Agent and the
Lenders, in accordance with the terms of a Second Amended and Restated Loan
Agreement, dated as of October 25, 2006, among Moog Inc., HSBC Bank USA,
National Association as Administrative Agent, for itself, the Lenders and other
lending institutions and issuing banks now or hereafter parties thereto, as the
same may have been and may hereafter be, amended, supplemented, renewed,
restated, replaced or otherwise modified from time to time (“Agreement”), that:
A. General
     1. Capitalized terms not defined herein shall have the meanings set forth
in the Agreement.
     2. Borrower has complied in all material respects with all the terms,
covenants and conditions to be performed or observed by it contained in the
Agreement and the Loan Documents, there exists no Event of Default or Default
under the Agreement and there exists no Material Adverse Effect.
     3. The representations and warranties contained in the Agreement, in any
Loan Document to which the Borrower is a party and in any certificate, document
or financial or other statement furnished at any time thereunder are true,
correct and complete in all material respects with the same effect as though
such representations and warranties had been made on the date hereof, except to
the extent that any such representation and warranty relates solely to an
earlier date (in which case such representation and warranty shall be true,
correct and complete on and as of such earlier date).
     4. The Indebtedness outstanding under the Agreement constitutes Senior Debt
and Designated Senior Debt under, and as defined in, the Subordinated Indenture
and the Second Subordinated Indenture (collectively, the “Current Indentures”),
and the Agreement constitutes the “Credit Agreement” thereunder.
     5. If this Compliance Certificate is being executed and delivered by the
undersigned upon or following the effectiveness of any subordinated indenture
entered into by Borrower or any Subsidiary after the date of Amendment No. 4,
the Indebtedness outstanding under the Agreement constitutes Senior Debt and
Designated Senior Debt under, and as defined in, such subordinated indenture,
and the Agreement constitutes the “Credit Agreement” thereunder (or if any such
terms are not so defined in such subordinated indenture, such outstanding
Indebtedness shall have a status under such subordinated indenture substantially
equivalent to the status applicable to such terms under the Current Indentures.



--------------------------------------------------------------------------------



 



-2-

B. Financial Covenants
     1. As of the date hereof or, for such period as may be designated below,
the computations, ratios and calculations asset forth below, are true and
correct:

             
 
  (a)   Covenant 6.1. Minimum Consolidated Net Worth
as of ______, 20___:    
 
           
 
      Required Amount   $600.0 Million

                      (b)   Covenant 6.2. Interest Coverage Ratio.    
 
               
 
      (i)   Consolidated EBITDA   $______
 
               
 
      (ii)   Consolidated Capital Interest Expense   $______
 
               
 
      (iii)   Ratio of (i) to (ii)   ______to 1.0
 
               
 
          Required Ratio   (MATH SYMBOL) [l36905al3690501.gif] 3.0 to 1.0
 
                    (c)   Covenant 6.3. Leverage Ratio.    
 
               
 
      (i)   Consolidated Net Debt   $______
 
               
 
      (ii)   Consolidated EBITDA   $______
 
               
 
      (iii)   Ratio of (i) to (ii)   ______to 1.0
 
               
 
          Required Ratio   (MATH SYMBOL) [l36905al3690502.gif] 4.0 to 1.0
 
                    (d)   Covenant 6.4. Consolidated Capital Expenditures.    
 
               
 
          Consolidated Capital Expenditures   $______
 
               
 
          Required Amount   (MATH SYMBOL) [l36905al3690502.gif] $100.0
 
                    (e)   Covenant 6.5. Net Senior Debt Ratio    
 
               
 
      (i)   Consolidated Net Senior Debt   $______
 
               
 
      (ii)   Consolidated EBITDA   $______
 
               
 
      (iii)   Ratio of (i) to (ii)   ______to 1.0
 
               
 
          Required Ratio   (MATH SYMBOL) [l36905al3690502.gif] 2.75 to 1.0



--------------------------------------------------------------------------------



 



-3-

     IN WITNESS WHEREOF, the undersigned, a Responsible Officer of the Borrower,
has executed and delivered this certificate on behalf of the Borrower on ______,
20___.

            MOOG INC.
      By:           Name:         Title:      

 